On Petition for Rehearing.

Garrigues, C. J.
It is stated in paragraph 7 of the opinion that “A taxpayer as a rule in the absence of fraud has no capacity to bring an action for the district against the will, discretion and judgment of the board and the district in whom are *441vested by statute the power and authority to exercise such judgment, neither can the court exercise the discretion vested by law in the board or the electors.”
By this it is meant, as stated in the opinion, that they had no right to bring or maintain the -action for the reasons therein given, and not that they were incapacitated under the Code from bringing the suit.